MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner’s motion to reopen to the Board of Immigration Appeals (BIA) dated April 13, 2006, was untimely as it was filed after 90 days of the BIA’s final order dated September 9, 2004, and does not present any exceptions to the 90 day limitation. See 8 C.F.R. §§ 1003.2(c)(2), (3)(i-iv). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.